QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.5


THIS INSTRUMENT WAS PREPARED BY,
AND WHEN RECORDED SHOULD BE
RETURNED TO:
Dorsey & Whitney LLP (RMH)
Pillsbury Center South
220 South Sixth Street
Minneapolis, Minnesota 55402-1498


AMENDED, RESTATED, AND CONSOLIDATED MORTGAGE,
SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS
AND FIXTURE FINANCING STATEMENT

    THIS AMENDED, RESTATED, AND CONSOLIDATED MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS AND FIXTURE FINANCING STATEMENT (this "Mortgage")
is made as of October 10, 2000, by REUTER MANUFACTURING, INC., a corporation
organized under the laws of the State of Minnesota ("Borrower"), having its
principal offices at Hopkins, Minnesota, in favor of U.S. BANK NATIONAL
ASSOCIATION, a national banking association ("Lender"), having an office at St.
Paul, Minnesota.

RECITALS

    A.  As of the date hereof, the Lender has made the following loans to the
Borrower:

    (a)  First Loan.  A $2,400,000 loan (the "First Loan"), evidenced and
secured by: (i) a Financing Agreement dated December 3, 1997 (the "Financing
Agreement"); (ii) a Mortgage, Security Agreement, Assignment of Leases and Rents
and Fixture Financing Statement dated December 3, 1997, and file December 12,
1997, as Document No. 2869161 in the office of the Registrar of Titles, Hennepin
County, Minnesota (the "Original Mortgage"), (iii) a Promissory Note dated
December 3, 1997, in the stated principal amount of $2,400,000, in favor of U.S.
Bank National Association; and (iv) all other Loan Documents (as defined in the
Financing Agreement) collateral thereto.

    (b)  Second Loan.  A $970,000 loan (the "Second Loan"), evidenced and
secured by (i) the Financing Agreement; (ii) a Second Mortgage, Security
Agreement, Assignment of Leases and Rents and Fixture Financing Statement dated
April 20, 2000, filed May 8, 2000, as Document No. 3277844 in the office of the
Registrar of Titles, Hennepin County, Minnesota (the "Second Mortgage"); (iii) a
Borrower's Overline Note dated April 20, 2000, in the stated principal amount of
$500,000, in favor of Lender; (iv) a Term Note dated April 20, 2000, in the
stated principal amount of $200,000; (v) a Promissory Note dated December 3,
1997, in the stated principal amount of $270,000; and (vi) all other Loan
Documents (as defined in the Financing Agreement) collateral thereto.

    (c)  Third Loan.  A $2,325,000 loan (the "Third Loan") evidenced and secured
by: (i) the Financing Agreement; (ii) a Third Mortgage, Security Agreement,
Assignment of Leases and Rents and Fixture Financing Statement dated July 21,
2000, and filed July 21, 2000, in the office of the Registrar of Titles,
Hennepin County, Minnesota, as Document No. 3298708 (the "Third Mortgage");
(iii) a Borrower's Demand Note in the stated principal amount of $325,000, in
favor of Lender; (iv) the sum of $2,000,000 which was previously advanced to
Borrower under the terms of the Financing Agreement; and (v) all other Loan
Documents (as defined in the Financing Agreement) collateral thereto.

THIS IS A MORTGAGE AMENDMENT AS DEFINED IN MINNESOTA STATUTES, SECTION 287.01,
SUBDIVISION 2, AND AS SUCH, IT DOES NOT SECURE A NEW OR INCREASED AMOUNT OF
DEBT.

--------------------------------------------------------------------------------

    The Lender and the Borrower have agreed to amend, restate, and consolidate
the First Loan, the Second Loan, and the Third Loan (collectively, the "Loan")
pursuant to the Credit Agreement (as defined below).

    B.  The Loan shall be repaid with interest thereon, as evidenced by that
certain Amended and Restated Note of even date herewith payable to the order of
Lender (the "Note", which term shall include any amendment, modification,
supplement, extension, renewal, replacement, or restatement thereof) and is the
subject of an Amended and Restated Credit Agreement of even date herewith
between Borrower and Lender (the "Credit Agreement," which term shall include
any amendment, modification, supplement, extension, renewal, replacement, or
restatement thereof). The Note, the Credit Agreement, and any other Loan
Document (as defined in the Credit Agreement) are each dated the same date as
this Mortgage, are hereby incorporated by reference, and, together with this
Mortgage, as any of the same may be amended, modified, supplemented, extended,
renewed, replaced, or restated, are sometimes collectively referred to as the
"Loan Documents."

    C.  The obligations secured by this Mortgage (the "Obligations") are as
follows:

     (i) the principal amount of $5,695,000; plus

    (ii) interest on the amount advanced and unrepaid, at the interest rate or
rates provided in the Notes; plus

    (iii) all other amounts payable by Borrower and all other agreements of
Borrower under the Loan Documents as the same now exist or may hereafter be
amended.

    D.  The Obligations shall mature on or before October 1, 2005 (the "Maturity
Date").

    E.  The maximum principal indebtedness secured hereby is $5,695,000 plus
amounts which may be advanced by Lender in protection of the Mortgaged Property
or this Mortgage.

    F.  Lender and Borrower have agreed to consolidate and coordinate the liens
of the Original Mortgage, Second Mortgage and Third Mortgage so that they shall
together constitute a single first lien of $5,695,000, with interest, to spread
said lien over all of Borrower's right, title and interest, now or hereafter
acquired, in the Mortgaged Property (as that term is hereinafter defined) and to
modify and restate in their entirety the Original Mortgage, Second Mortgage and
Third Mortgage as if one mortgage covering the Mortgaged Property had been
executed and delivered by Borrower to Lender to secure the Obligations, all as
set forth herein.

    NOW, THEREFORE, it is hereby agreed that (a) the lien of the Original
Mortgage, the Second Mortgage and the Third Mortgage be and hereby is spread
over all of the Borrower's right, title and interest, now or hereafter acquired,
in the Mortgaged Property so that same shall and now does constitute a valid
first mortgage thereon, and (b) all terms and conditions of the Original
Mortgage, the Second Mortgage and the Third Mortgage shall be superseded by, and
deemed to have been amended and restated in their entirety by, the terms and
conditions set forth in this Mortgage, and (c) the Original Mortgage, the Second
Mortgage and the Third Mortgage are hereby combined and consolidated and made
equal and coordinate in lien without priority of the one over the other so that
together they shall hereafter constitute in law but one mortgage, a single first
lien on all of Borrower's right, title and interest, now or hereafter acquired,
in the Mortgaged Property, in the principal sum of the Obligations securing the
Note with the same intent and with like effect as if one mortgage covering the
Mortgaged Property had been executed and delivered by Borrower to Lender to
secure said Obligations, which shall be payable as provided in the Note, and
(d) Borrower, in consideration of Lender making and amending the Loan, and to
secure the Loan and payment and performance of the Obligations, hereby grants,
bargains, sells, conveys, and mortgages to Lender, its successors and assigns,
forever, with power of sale, and grants to

2

--------------------------------------------------------------------------------

Lender, its successors and assigns, a security interest in the following, all of
which is called the "Mortgaged Property":


A. LAND AND IMPROVEMENTS

    The land described in Exhibit A attached hereto and all mineral rights,
hereditaments, easements and appurtenances thereto (collectively the "Land"),
and all improvements and structures thereon (the "Improvements"); and


B. FIXTURES AND PERSONAL PROPERTY

    All fixtures (the "Fixtures"), and all machinery, equipment and personal
property (collectively the "Personal Property") now or hereafter located on, in
or under the Land and the Improvements, and necessary or useful in connection
with the functioning of the Land or the Improvements for their general intended
purposes (but not to the extent primarily used in the operation of Borrower's
specific business), and which are owned by Borrower or in which Borrower has an
interest, including any construction and building materials stored on and to be
included in the Improvements, and also including those specific items, if any,
described in Exhibit B attached hereto, plus any repairs, replacements and
betterments to any of the foregoing and the proceeds and products thereof; and


C. LEASES AND RENTS

    All rights of Borrower with respect to tenants or occupants now or hereafter
occupying any part of the Land or the Improvements, if any, including all leases
and licenses and rights in connection therewith, whether oral or written
(collectively the "Leases"), and all rents, income, both from services and
occupation, royalties, revenues and payments, including prepayments and security
deposits (collectively the "Rents"), which are now or hereafter due or to be
paid in connection with the Land, the Improvements, the Fixtures or the Personal
Property; and


D. GENERAL INTANGIBLES

    All general intangibles of Borrower which relate to any of the Land, the
Improvements, the Fixtures, the Personal Property, the Leases or the Rents,
including proceeds of insurance and condemnation or conveyance of the Land and
the Improvements, accounts, trade names, contract rights, accounts receivable
and bank accounts; and


E. AFTER ACQUIRED PROPERTY AND PROCEEDS

    All after acquired property similar to the property herein described and
conveyed which may be subsequently acquired by Borrower and used in connection
with the Land, the Improvements, the Fixtures, the Personal Property and other
property; and all cash and non-cash proceeds and products of all of the
foregoing property.

    TO HAVE AND TO HOLD the same, and all estate therein, together with all the
rights, privileges and appurtenances thereunto belonging, to the use and benefit
of Lender, its successors and assigns, forever.

    PROVIDED NEVERTHELESS, should Borrower pay and perform all the Obligations,
then these presents will be of no further force and effect, and this Mortgage
shall be satisfied by Lender, at the expense of Borrower.

    This Mortgage constitutes an assignment of rents and profits within the
meaning of Minnesota Statutes, §§ 559.17 and 576.01, and is intended to comply
fully with the provisions thereof, and to afford Lender, to the fullest extent
allowed by law, the rights and remedies of a mortgage lender or secured lender
pursuant thereto.

3

--------------------------------------------------------------------------------

    This Mortgage also constitutes a security agreement within the meaning of
the Uniform Commercial Code as in effect in the State of Minnesota (the "UCC"),
with respect to all property described herein as to which a security interest
may be granted and/or perfected pursuant to the UCC, and is intended to afford
Lender, to the fullest extent allowed by law, the rights and remedies of a
secured party under the UCC.

    BORROWER FURTHER agrees as follows:

ARTICLE I
AGREEMENTS

    Section 1.1  Performance of Obligations; Incorporation by
Reference.  Borrower shall pay and perform the Obligations. Time is of the
essence hereof. All of the covenants, obligations, agreements, warranties and
representations of Borrower contained in the Note and the other Loan Documents
and all of the terms and provisions thereof, are hereby incorporated herein and
made a part hereof by reference as if fully set forth herein.

    Section 1.2  Further Assurances.  If Lender requests, Borrower shall sign
and deliver and cause to be recorded as Lender shall direct any further
mortgages, instruments of further assurance, certificates and other documents as
Lender reasonably may consider necessary or desirable in order to perfect,
continue and preserve the Obligations and Lender's rights, title, estate, liens
and interests under the Loan Documents. Borrower further agrees to pay to
Lender, upon demand, all costs and expenses incurred by Lender in connection
with the preparation, execution, recording, filing and refiling of any such
documents, including attorneys' fees and title insurance costs.

    Section 1.3  Sale, Transfer, Encumbrance.  If Borrower sells, conveys,
transfers or otherwise disposes of, or encumbers, any part of its interest in
the Mortgaged Property, whether voluntarily, involuntarily or by operation of
law, without the prior written consent of Lender, Lender shall have the option
to declare the Obligations immediately due and payable without notice. Included
within the foregoing actions requiring prior written consent of Lender are:
(a) sale by deed or contract for deed; (b) mortgaging or granting a lien on the
Mortgaged Property; and (c) a transfer which changes the persons in control of
Borrower or which transfers more than 25% of the beneficial interest in
Borrower, except for transfers to related or affiliated entities. Borrower shall
give notice of any proposed action to Lender at least thirty (30) days prior to
taking such action. Borrower shall pay all costs and expenses incurred by Lender
in evaluating any such action. Lender may condition such consent upon
modification of the Loan Documents or payment of fees. No such action shall
relieve Borrower from liability for the Obligations. The consent by Lender to
any action shall not constitute a waiver of the necessity of such consent to any
subsequent action.

    Section 1.4  Insurance.  Borrower shall obtain, maintain and keep in full
force and effect (and upon request of Lender shall furnish to Lender copies of)
policies of insurance as described in, and meeting the requirements set forth
in, Exhibit C attached hereto, and upon request of Lender shall furnish to
Lender proof of payment of all premiums for such insurance. At least ten
(10) days prior to the termination of any such coverage, Borrower shall provide
Lender with evidence satisfactory to Lender that such coverage will be renewed
or replaced upon termination with insurance that complies with the provisions of
this Section. Borrower, at its sole cost and expense, from time to time when
Lender shall so request, will provide Lender with evidence, in a form acceptable
to Lender, of the full insurable replacement cost of the Mortgaged Property. All
property (including boiler and machinery) and liability insurance policies
maintained by Borrower pursuant to this Section shall (i) include effective
waivers by the insurer of all claims for insurance premiums against Lender, and
(ii) provide that any losses shall be payable notwithstanding (a) any act of
negligence by Borrower or Lender, (b) any foreclosure or other proceedings or
notice of foreclosure sale relating to the Mortgaged Property, or (c) any
release from liability or waiver of subrogation rights granted by the insured.
All insurance policies maintained by Borrower pursuant to the foregoing
provisions shall respond on a primary basis relative to any other insurance
carried by Lender in

4

--------------------------------------------------------------------------------

the event of loss. Insurance terms not otherwise defined herein shall be
interpreted consistent with insurance industry usage.

    Section 1.5  Taxes, Liens and Claims, Utilities.  Borrower, at least five
(5) days before any penalty attaches thereto, shall pay and discharge, or cause
to be paid and discharged, all taxes, assessments and governmental charges and
levies (collectively "Impositions") imposed upon or against the Mortgaged
Property or the Rents, or upon or against the Obligations, or upon or against
the interest of Lender in the Mortgaged Property or the Obligations, except
Impositions measured by the income of Lender. Borrower shall provide evidence of
such payment at Lender's request. Borrower shall keep the Mortgaged Property
free and clear of all liens, encumbrances, easements, covenants, conditions,
restrictions and reservations (collectively "Liens") except those listed on
Exhibit A attached hereto (the "Permitted Encumbrances"). Borrower shall pay or
cause to be paid when due all charges or fees for utilities and services
supplied to the Mortgaged Property. Notwithstanding anything to the contrary
contained in this Section, Borrower shall not be required to pay or discharge
any Imposition or Lien so long as Borrower shall in good faith, and after giving
notice to Lender, contest the same by appropriate legal proceedings. If Borrower
contests any Imposition or Lien against the Mortgaged Property, Borrower shall
provide such security to Lender as Lender shall reasonably require against loss
or impairment of Borrower's ownership of or Lender's lien on the Mortgaged
Property and shall in any event pay such Imposition or Lien before loss or
impairment occurs.

    Section 1.6  Escrow Payments.  If requested by Lender, Borrower shall
deposit with Lender monthly on the same date as payments are due under the Note
the amount reasonably estimated by Lender to be necessary to enable Lender to
pay, at least five (5) days before they become due, all Impositions against the
Mortgaged Property and the premiums upon all insurance required hereby to be
maintained with respect to the Mortgaged Property, provided, however, that
Lender shall not request such escrow deposits until after an Event of Default
hereunder. All funds so deposited shall secure the Obligations. Such deposits
shall be held by Lender, or its nominee, in a non-interest bearing account and
may be commingled with other funds. Such deposits shall be used to pay such
Impositions and insurance premiums when due. Any excess sums so deposited shall
be retained by Lender and shall be applied to pay said items in the future,
unless the Obligations have been paid and performed in full, in which case all
excess sums so paid shall be refunded to Borrower. Upon the occurrence of an
Event of Default, Lender may apply any funds in said account against the
Obligations in such order as Lender may determine.

    Section 1.7  Maintenance and Repair; Compliance with Laws.  Borrower shall
cause the Mortgaged Property to be operated, maintained and repaired in safe and
good repair, working order and condition, reasonable wear and tear excepted;
shall not commit or permit waste thereof; except as provided in any Loan
Document, shall not remove, demolish or substantially alter the design or
structural character of any Improvements without the prior written consent of
Lender; shall complete or cause to be completed forthwith any Improvements which
are now or may hereafter be under construction upon the Land; shall comply or
cause compliance with all laws, statutes, ordinances and codes, and governmental
rules, regulations and requirements, applicable to the Mortgaged Property or the
manner of using or operating the same, and with any covenants, conditions,
restrictions and reservations affecting the title to the Mortgaged Property, and
with the terms of all insurance policies relating to the Mortgaged Property; and
shall obtain and maintain in full force and effect all consents, permits and
licenses necessary for the use and operation of the Mortgaged Property.

    Section 1.8  Leases.  

    (a) Borrower shall not enter into or amend any Lease without Lender's prior
written consent, and shall furnish to Lender, upon execution, a complete and
fully executed copy of each Lease. Borrower shall provide Lender with a copy of
each proposed Lease requiring the consent of Lender and with any information
requested by Lender regarding the proposed Tenant thereunder. Lender may declare
each Lease to be prior or subordinate to this Mortgage, at Lender's option.

5

--------------------------------------------------------------------------------

    (b) Borrower shall, at its cost and expense, perform each obligation to be
performed by the landlord under each Lease; not borrow against, pledge or
further assign any rents or other payments due thereunder; not permit the
prepayment of any rents or other payments due for more than thirty (30) days in
advance; and not permit any Tenant to assign its Lease or sublet the premises
covered by its Lease, unless required to do so by the terms thereof and then
only if such assignment does not work to relieve the Tenant of any liability for
performance of its obligations thereunder.

    (c) If any Tenant shall default under its Lease, Borrower shall, in the
ordinary course of business, exercise sound business judgment with respect to
such default, but may discount, compromise, forgive or waive claims or discharge
the Tenant from its obligations under the Lease or terminate or accept a
surrender of the Lease.

    (d) If Borrower fails to perform any obligations of Borrower under any Lease
or if Lender becomes aware of or is notified by any Tenant of a failure on the
part of Borrower to so perform, Lender may, but shall not be obligated to,
without waiving or releasing Borrower from any obligation in this Agreement or
any of the other Loan Documents, remedy such failure, and Borrower agrees to
repay upon demand all sums incurred by Lender in remedying any such failure,
together with interest thereon from the date incurred at the Default Rate (as
defined in the Note).

    (e) For purposes of this Mortgage, the following terms shall have the
following meanings:

     (i) "Lease":  Any lease or other document or agreement, written or oral,
permitting any Person to use or occupy any part of the Mortgaged Property.

    (ii) "Person":  Any natural person, corporation, partnership, limited
partnership, joint venture, firm, association, trust, unincorporated
organization, government or governmental agency or political subdivision or any
other entity, whether acting in an individual, fiduciary or other capacity.

    (iii) "Tenant":  Any person or party using or occupying any part of the
Mortgaged Property pursuant to a Lease.

    Section 1.9  Indemnity.  Borrower shall indemnify Lender and its directors,
officers, agents and employees (collectively the "Indemnified Parties") against,
and hold the Indemnified Parties harmless from, all losses, damages, suits,
claims, judgments, penalties, fines, liabilities, costs and expenses
(collectively a "Loss") by reason of, or on account of, or in connection with
the construction, reconstruction or alteration of the Mortgaged Property, or any
accident, injury, death or damage to any person or property occurring in, on or
about the Mortgaged Property or any street, drive, sidewalk, curb or passageway
adjacent thereto, provided such Loss is not caused by the gross negligence or
willful misconduct of the Indemnified Parties. The indemnity contained in this
Section shall include costs of defense of any such claim asserted against an
Indemnified Party, including reasonable attorneys' fees. The indemnity contained
in this Section shall survive payment and performance of the Obligations and
satisfaction and release of this Mortgage and any foreclosure thereof or
acquisition of title by deed in lieu of foreclosure.

    Section 1.10  Appraisals.  Lender shall have the right from time to time,
but not more often than once during any twelve (12)-month period, to obtain an
appraisal of the Mortgaged Property in form and substance satisfactory to Lender
and prepared by an independent MAI appraiser selected by Lender. Borrower shall
reimburse Lender for the cost incurred for any such appraisal within ten
(10) days following demand therefor by Lender, if Lender has reason to believe
that the value of the Mortgaged Property has declined materially, and such
appraisal determines that the then current principal amount of the Note exceeds
75% of the value of the Mortgaged Property.

6

--------------------------------------------------------------------------------




ARTICLE II
REPRESENTATIONS AND WARRANTIES

    Borrower makes the following representations and warranties:

    Section 2.1  Ownership, Liens, Compliance with Laws.  Borrower owns the
Mortgaged Property free from all Liens, except the Permitted Encumbrances. All
applicable zoning, environmental, land use, subdivision, building, fire, safety
and health laws, statutes, ordinances, codes, rules, regulations and
requirements affecting the Mortgaged Property permit the current use and
occupancy thereof, and Borrower has obtained all consents, permits and licenses
required for such use. Borrower has examined and is familiar with all applicable
covenants, conditions, restrictions and reservations, and with all applicable
laws, statutes, ordinances, codes and governmental rules, regulations and
requirements affecting the Mortgaged Property, and the Mortgaged Property
complies with all of the foregoing.

    Section 2.2  Use.  The Mortgaged Property is not homestead property nor is
it agricultural property or in agricultural use.

    Section 2.3  Utilities; Services.  The Mortgaged Property is serviced by all
necessary public utilities, and all such utilities are operational and have
sufficient capacity. There is no contract or agreement providing for services to
or maintenance of the Mortgaged Property which cannot be cancelled upon 30 days'
or less notice.

ARTICLE III
CASUALTY; CONDEMNATION

    Section 3.1  Casualty, Repair, Proof of Loss.  If any portion of the
Mortgaged Property shall be damaged or destroyed by any cause (a "Casualty"),
Borrower shall:

    (a) give immediate notice to the Lender; and

    (b) promptly commence and diligently pursue to completion (in accordance
with plans and specifications approved by Lender) the restoration, repair and
rebuilding of the Mortgaged Property as nearly as possible to its value,
condition and character immediately prior to the Casualty; and

    (c) if the Casualty is covered by insurance, immediately make proof of loss
and collect all insurance proceeds, all such proceeds to be payable to Lender or
as Lender shall direct. If an Event of Default shall be in existence, or if
Borrower shall fail to provide notice to Lender of filing proof of loss, or if
Borrower shall not be diligently proceeding, in Lender's reasonable opinion, to
collect such insurance proceeds, then Lender may, but is not obligated to, make
proof of loss, and is authorized, but is not obligated, to settle any claim with
respect thereto, and to collect the proceeds thereof. Borrower shall not accept
any settlement of an insurance claim, the result of which shall be a payment
which is $10,000 or more less than the full amount of the claim, without the
prior written consent of Lender.

    Section 3.2  Use of Insurance Proceeds.  Lender shall make the net insurance
proceeds received by it (after reimbursement of Lender's out-of pocket costs of
collecting and disbursing the same) available to Borrower to pay the cost of
restoration, repair and rebuilding of the Mortgaged Property, subject to the
following conditions:

    (a) There shall be no Event of Default in existence at the time of any
disbursement of the insurance proceeds.

    (b) Lender shall have determined, in its reasonable discretion, that the
cost of restoration, repair and rebuilding is and will be equal to or less than
the amount of insurance proceeds and other funds deposited by Borrower with
Lender.

7

--------------------------------------------------------------------------------

    (c) Lender shall have determined, in its reasonable discretion, that the
restoration, repair and rebuilding can be completed in accordance with plans and
specifications approved by Lender (such approval not to be unreasonably
withheld), in accordance with codes and ordinances and in accordance with the
terms, and within the time requirements in order to prevent termination, of any
Lease, and in any event not less than six (6) months prior to the Maturity Date.

    (d) All funds shall be disbursed, at Lender's option, in accordance with
Lender's customary disbursement procedures for construction loans.

    (e) The Casualty shall have occurred more than twelve (12) months prior to
the Maturity Date.

If any of these conditions shall not be satisfied, then Lender shall have the
right to use the insurance proceeds to prepay the Loan in accordance with the
Note, and if the Loan is prepaid in full, Borrower shall not be required to
perform under Section 3.1(b) of this Mortgage. If any insurance proceeds shall
remain after completion of the restoration, repair and rebuilding of the
Mortgaged Property, they shall be disbursed to Borrower, or at the Lender's
discretion, used to prepay the Loan in accordance with the Note.

    Section 3.3  Condemnation.  If any portion of the Mortgaged Property shall
be taken, condemned or acquired pursuant to exercise of the power of eminent
domain or threat thereof (a "Condemnation"), Borrower shall:

    (a) give immediate notice thereof to Lender, and send a copy of each
document received by Borrower in connection with the Condemnation to Lender
promptly after receipt; and

    (b) diligently pursue any negotiation and prosecute any proceeding in
connection with the Condemnation at Borrower's expense. If an Event of Default
shall be in existence, or if Borrower, in Lender's reasonable opinion, shall not
be diligently negotiating or prosecuting the claim, Lender is authorized, but
not required, to negotiate and prosecute the claim and appear at any hearing for
itself and on behalf of Borrower and to compromise or settle all compensation
for the Condemnation. Lender shall not be liable to Borrower for any failure by
Lender to collect or to exercise diligence in collecting any such compensation.
Borrower shall not compromise or settle any claim resulting from the
Condemnation if such settlement shall result in payment of $10,000 or more less
than Lender's reasonable estimate of the damages therefrom. All awards shall be
paid to Lender.

    Section 3.4  Use of Condemnation Proceeds.  Lender shall make the net
proceeds of any Condemnation received by it (after reimbursement of Lender's
out-of-pocket costs of collecting and disbursing the same) available to Borrower
for restoration, repair and rebuilding of the Mortgaged Property, subject to the
following conditions:

    (a) There shall be no Event of Default in existence at the time of any
disbursement of the condemnation proceeds.

    (b) Lender shall determined, in its reasonable discretion, that the cost of
restoration, repair and rebuilding is and will be equal to or less than the
amount of condemnation proceeds and other funds deposited by Borrower with
Lender.

    (c) Lender shall have determined, in its reasonable discretion, that the
restoration, repair and rebuilding can be completed in accordance with plans and
specifications approved by Lender (such approval not to be unreasonably
withheld), in accordance with codes and ordinances and in accordance with the
terms, and within the time requirements in order to prevent termination, of any
Lease, and in any event not less than six (6) months prior to the Maturity Date.

    (d) All funds shall be disbursed, at Lender's option, in accordance with
Lender's customary disbursement procedures for construction loans.

    (e) The Condemnation shall have occurred more than twelve (12) months prior
to the Maturity Date.

8

--------------------------------------------------------------------------------

If any of these conditions shall not be satisfied, then Lender shall have the
right to use the condemnation proceeds to prepay the Loan in accordance with the
Note. If any condemnation proceeds shall remain after completion of the
restoration, repair and rebuilding of the Mortgaged Property, they shall be
disbursed to Borrower, or at Lender's discretion, used to prepay the Loan in
accordance with the Note.

ARTICLE IV
DEFAULTS AND REMEDIES

    Section 4.1  Events of Default.  The occurrence of any one or more of the
following events shall constitute an Event of Default:

  4.1(a) Borrower shall fail to make when due, whether by acceleration or
otherwise, any payment of principal of or interest on the Note or any other
obligations of the Borrower to the Lender pursuant to this Mortgage or any of
the other Loan Documents.

  4.1(b) Any representation or warranty made by or on behalf of Borrower in this
Mortgage or any of the other Loan Documents or by or on behalf of Borrower in
any certificate, statement, report or document herewith or hereafter furnished
to the Lender pursuant to this Mortgage or any of the other Loan Documents shall
prove to have been false or misleading in any material respect on the date as of
which the facts set forth are stated or certified.

  4.1(c) A sale, transfer, conveyance or encumbrance of the Mortgaged Property
or any part thereof or of all or any part of Borrower's interest therein in
violation of Section 1.3 of this Mortgage shall occur.

  4.1(d) Borrower shall fail to comply with any other agreement, covenant,
condition, provision or term contained in this Mortgage or any of the other Loan
Documents (other than those hereinabove set forth in this Section 4.1) and such
failure to comply shall continue for thirty (30) calendar days after the date
Lender gives notice of such failure to the Borrower.

  4.1(e) Borrower shall generally not pay its debts as they mature or shall
apply for, shall consent to, or shall acquiesce in the appointment of a
custodian, trustee or receiver of itself or for a substantial part of its
property, or, in the absence of such application, consent or acquiescence, a
custodian, trustee or receiver shall be appointed for Borrower or for a
substantial part of the property thereof and shall not be discharged within
sixty (60) days, or Borrower shall make an assignment for the benefit of
creditors.

  4.1(f) Any bankruptcy, reorganization, debt arrangement or other proceedings
under any bankruptcy or insolvency law shall be instituted by or against
Borrower and, if instituted against Borrower, shall have been consented to or
acquiesced in by Borrower or shall remain undismissed for sixty (60) days, or an
order for relief shall have been entered against Borrower.

  4.1(g) Any dissolution or liquidation proceeding shall be instituted by or
against Borrower and, if instituted against Borrower, shall be consented to or
acquiesced in by Borrower or shall remain for sixty (60) days undismissed.

  4.1(h) A judgment or judgments for the payment of money in excess of the sum
of $75,000 in the aggregate shall be rendered against Borrower and either
(i) the judgment creditor executes on such judgment or (ii) such judgment
remains unpaid or undischarged for more than sixty (60) days from the date of
entry thereof or such longer period during which execution of such judgment
shall be stayed during an appeal from such judgment.

  4.1(i) A default shall occur, and continue beyond any applicable grace or cure
period, under any note or other evidence of indebtedness or credit or loan
agreement, or other document or instruments executed in connection therewith,
including without limitation the Security Agreement and Financing Agreement both
of even date herewith and all other documents or instruments executed in
connection

9

--------------------------------------------------------------------------------

therewith, all now or hereafter entered into between Lender and Borrower, as any
of the same may be amended, modified, supplemented, extended, renewed or
replaced.

  4.1(j) The maturity of any material indebtedness of Borrower (other than the
Loan and any indebtedness referred to in the immediately preceding subsection)
shall be accelerated, or Borrower shall fail to pay any such material
indebtedness when due (after the lapse of any applicable grace period) or any
event shall occur or condition shall exist and shall continue for more than the
period of grace, if any, applicable thereto and shall have the effect of
causing, or permitting the holder of any such indebtedness to cause, such
material indebtedness to become due prior to its stated maturity or to realize
upon any collateral given as security therefor. For purposes of this Section,
indebtedness shall be deemed "material" if it exceeds $50,000 as to any item of
indebtedness or in the aggregate for all items of indebtedness with respect to
which any of the events described in this Section has occurred.

  4.1(k) Any execution or attachment shall be issued whereby any substantial
part of the property of Borrower shall be taken or attempted to be taken and the
same shall not have been vacated or stayed within sixty (60) days after the
issuance thereof.

  4.1(l) Any default shall occur under any other Loan Document, and shall
continue beyond any grace or cure period provided therein with respect to such
default.

    Section 4.2  Remedies.  Upon and during the occurrence of an Event of
Default described in Sections 4.1(e), (f) or (g) of this Mortgage, all of the
Obligations shall be accelerated and become immediately due and payable without
notice or declaration to Borrower. Upon the occurrence of one or more other
Events of Default, all of the Obligations, at the option of Lender, shall be
accelerated and become immediately due and payable upon notice to Borrower. In
either event, the Obligations shall be due and payable without presentment,
demand or further notice of any kind. Lender shall have the right to proceed to
protect and enforce its rights by one or more of the following remedies:

    (a) LENDER SHALL HAVE THE RIGHT TO BRING SUIT either for damages, for
specific performance of any agreement contained in any Loan Document, for the
foreclosure of this Mortgage, or for the enforcement of any other appropriate
legal or equitable remedy.

    (b) LENDER SHALL HAVE THE RIGHT TO SELL THE MORTGAGED PROPERTY AT PUBLIC
AUCTION AND CONVEY THE SAME TO THE PURCHASER IN FEE SIMPLE, as provided by law,
Borrower to remain liable for any deficiency. Said sale may be as one tract or
otherwise, at the sole option of Lender. In the event of any sale of the
Mortgaged Property pursuant to any judgment or decree of any court or at public
auction or otherwise in connection with the enforcement of any of the terms of
this Mortgage, Lender, its successors or assigns, may become the purchaser, and
for the purpose of making settlement for or payment of the purchase price, shall
be entitled to deliver over and use the Note and any claims for interest accrued
and unpaid thereon, together with all other sums, with interest, advanced or
secured hereby and unpaid hereunder, in order that there may be credited as paid
on the purchase price the total amount of the Obligations then due, including
principal and interest on the Note and all other sums, with interest, advanced
or secured hereby and unpaid hereunder or under any of the other Loan Documents.

    (c) LENDER SHALL HAVE THE RIGHT TO OBTAIN THE APPOINTMENT OF A RECEIVER at
any time after the occurrence of an Event of Default. Lender may apply for the
appointment of a receiver to the district court for the county where the
Mortgaged Property or any part thereof is located, by an action separate from
any foreclosure of this Mortgage pursuant to Minnesota Statutes Chapter 580 or
pursuant to Minnesota Statutes Chapter 581, or as a part of the foreclosure
action under said Chapter 581 (it being agreed that the existence of a
foreclosure pursuant to said Chapter 580 or a foreclosure action pursuant to
said Chapter 581 is not a prerequisite to any action for a receiver hereunder).
Lender shall be entitled to the appointment of a receiver without

10

--------------------------------------------------------------------------------

regard to waste, adequacy of the security or solvency of Borrower. The receiver,
who shall be an experienced property manager, shall collect (until the
Obligations are fully paid and satisfied and, in the case of a foreclosure sale,
during the entire redemption period) the Rents, and shall manage the Mortgaged
Property, execute Leases within or beyond the period of the receivership if
approved by the court and apply all rents, profits and other income collected by
him in the following order:

     (i) to the payment of all reasonable fees of the receiver, if any, approved
by the court;

    (ii) to the repayment of tenant security deposits, with interest thereon, as
required by Minnesota Statutes, Section 504.20;

    (iii) to the payment when due of delinquent or current real estate taxes or
special assessments with respect to the Mortgaged Property, or the periodic
escrow for the payment of the same;

    (iv) to the payment when due of premiums for insurance of the type required
by this Mortgage, or the periodic escrow for the payment of the same;

    (v) to the payment for the keeping of the covenants required of a lessor or
licensor pursuant to Minnesota Statutes, Section 504.18, subdivision 1;

    (vi) to the payment of all expenses for normal maintenance of the Mortgaged
Property; and

   (vii) the balance to Lender (a) if received prior to the commencement of a
foreclosure, to be applied to the Obligations, in such order as Lender may elect
and (b) if received after the commencement of a foreclosure, to be applied to
the amount required to be paid to effect a reinstatement prior to foreclosure
sale, or, after a foreclosure sale to any deficiency and thereafter to the
amount required to be paid to effect a redemption, all pursuant to Minnesota
Statutes, Sections 580.30, 580.23 and 581.10, with any excess to be paid to
Borrower. Provided, that if this Mortgage is not reinstated nor the Mortgaged
Property redeemed as provided by said Sections 580.30, 580.23 or 581.10, the
entire amount paid to Lender pursuant hereto shall be the property of Lender
together with all or any part of the Mortgaged Property acquired through
foreclosure.

    Lender shall have the right, at any time and without limitation, as provided
in Minnesota Statutes, Section 582.03, to advance money to the receiver to pay
any part or all of the items which the receiver should otherwise pay if cash
were available from the Mortgaged Property and sums so advanced, with interest
at the Default Rate set forth in the Note, shall be secured hereby, or if
advanced during the period of redemption shall be part of the sum required to be
paid to redeem from the sale.

    (d) LENDER SHALL HAVE THE RIGHT TO COLLECT THE RENTS from the Mortgaged
Property and apply the same in the manner hereinbefore provided with respect to
a receiver. For that purpose, Lender may enter and take possession of the
Mortgaged Property and manage and operate the same and take any action which, in
Lender's judgment, is necessary or proper to collect the Rents and to conserve
the value of the Mortgaged Property. Lender may also take possession of, and for
these purposes use, any and all of the Personal Property. The expense (including
any receiver's fees, attorneys' fees, costs and agent's compensation) incurred
pursuant to the powers herein contained shall be secured by this Mortgage.
Lender shall not be liable to account to Borrower for any action taken pursuant
hereto other than to account for any Rents actually received by Lender.
Enforcement hereof shall not cause Lender to be deemed a mortgagee in possession
unless Lender elects in writing to be a mortgagee in possession.

    (e) LENDER SHALL HAVE THE RIGHT TO ENTER AND TAKE POSSESSION of the
Mortgaged Property and manage and operate the same in conformity with all
applicable laws and take any action which, in Lender's judgment, is necessary or
proper to conserve the value of the Mortgaged Property.

11

--------------------------------------------------------------------------------

    (f)  LENDER SHALL HAVE ALL OF THE RIGHTS AND REMEDIES PROVIDED IN THE
UNIFORM COMMERCIAL CODE including the right to proceed under the Uniform
Commercial Code provisions governing default as to any Personal Property
separately from the real estate included within the Mortgaged Property, or to
proceed as to all of the Mortgaged Property in accordance with its rights and
remedies in respect of said real estate. If Lender should elect to proceed
separately as to such Personal Property, Borrower agrees to make such Personal
Property available to Lender at a place or places acceptable to Lender, and if
any notification of intended disposition of any of such Personal Property is
required by law, such notification shall be deemed reasonably and properly given
if given at least ten (10) days before such disposition in the manner
hereinafter provided.

    (g) LENDER SHALL HAVE THE RIGHT TO FILE PROOF OF CLAIM and other documents
as may be necessary or advisable in order to have its claims allowed in any
receivership, insolvency, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceedings affecting Borrower, its creditors or
its property, for the entire amount due and payable by Borrower in respect of
the Obligations at the date of the institution of such proceedings, and for any
additional amounts which may become due and payable by Borrower after such date.

Each remedy herein specifically given shall be in addition to every other right
now or hereafter given or existing at law or in equity, and each and every right
may be exercised from time to time and as often and in such order as may be
deemed expedient by Lender and the exercise or the beginning of the exercise of
one right shall not be deemed a waiver of the right to exercise at the same time
or thereafter any other right. Lender shall have all rights and remedies
available under the law in effect now and/or at the time such rights and
remedies are sought to be enforced, whether or not they are available under the
law in effect on the date hereof.

    Section 4.3  Expenses of Exercising Rights Powers and Remedies.  The
reasonable expenses (including any reasonable receiver's fees, attorneys' fees,
appraisers' fees, environmental engineers' and/or consultants' fees, costs
incurred for documentary and expert evidence, stenographers' charges,
publication costs, costs (which may be estimated as to items to be expended
after entry of the decree of foreclosure) of procuring all abstracts of title,
continuations of abstracts of title, title searches and examinations, title
insurance policies and commitments and extensions therefor, Torrens duplicate
certificates of title, UCC and chattel lien searches, and similar data and
assurances with respect to title as Lender may deem reasonably necessary either
to prosecute any foreclosure action or to evidence to bidders at any sale which
may be had pursuant to any foreclosure decree the true condition of the title to
or the value of the Mortgaged Property, and agent's compensation) incurred by
Lender after and during the occurrence of any Event of Default and/or in
pursuing the rights, powers and remedies contained in this Mortgage shall be
immediately due and payable by Borrower, with interest thereon from the date
incurred at the Default Rate set forth in the Note, and shall be added to the
indebtedness secured by this Mortgage.

    Section 4.4  Restoration of Position.  In case Lender shall have proceeded
to enforce any right under this Mortgage by foreclosure, sale, entry or
otherwise, and such proceedings shall have been discontinued or abandoned for
any reason or shall have been determined adversely, then, and in every such
case, Borrower and Lender shall be restored to their former positions and rights
hereunder with respect to the Mortgaged Property subject to the lien hereof.

    Section 4.5  Marshalling.  Borrower, for itself and on behalf of all Persons
which may claim under Borrower, hereby waives all requirements of law relating
to the marshalling of assets, if any, which would be applicable in connection
with the enforcement by Lender of its remedies for an Event of Default
hereunder, absent this waiver. Lender shall not be required to sell or realize
upon any portion of the Mortgaged Property before selling or realizing upon any
other portion thereof.

    Section 4.6  Waivers.  No waiver of any provision hereof shall be implied
from the conduct of the parties. Any such waiver must be in writing and must be
signed by the party against which such waiver is

12

--------------------------------------------------------------------------------

sought to be enforced. The waiver or release of any breach of the provisions set
forth herein to be kept and performed shall not be a waiver or release of any
preceding or subsequent breach of the same or any other provision. No receipt of
partial payment after acceleration of any of the Obligations shall waive the
acceleration. No payment by Borrower or receipt by Lender of a lesser amount
than the full amount secured hereby shall be deemed to be other than on account
of the sums due and payable hereunder, nor shall any endorsement or statement on
any check or any letter accompanying any check or payment be deemed an accord
and satisfaction, and Lender may accept any check or payment without prejudice
to Lender's right to recover the balance of such sums or to pursue any other
remedy provided in this Mortgage. The consent by Lender to any matter or event
requiring such consent shall not constitute a waiver of the necessity for such
consent to any subsequent matter or event.

    Section 4.7  Lender's Right to Cure Defaults.  If Borrower shall fail to
comply with any of the terms of the Loan Documents with respect to the procuring
of insurance, the payment of taxes, assessments and other charges, the keeping
of the Mortgaged Property in repair, or any other term contained herein or in
any of the other Loan Documents, Lender may make advances to perform the same
without releasing Borrower from any of the Obligations. Borrower agrees to repay
upon demand all sums so advanced and all sums expended by Lender in connection
with such performance, including without limitation attorneys' fees, with
interest at the Default Rate set forth in the Note from the dates such advances
are made, and all sums so advanced and/or expenses incurred, with interest,
shall be secured hereby, but no such advance and/or incurring of expense by
Lender, shall be deemed to relieve Borrower from any default hereunder or under
any of the other Loan Documents, or to release Borrower from any of the
Obligations.

    Section 4.8  Suits and Proceedings.  Lender shall have the power and
authority, upon prior notice to Borrower, to institute and maintain any suits
and proceedings as Lender may deem advisable to (i) prevent any impairment of
the Mortgaged Property by any act which may be unlawful or by any violation of
this Mortgage, (ii) preserve or protect its interest in the Mortgaged Property,
or (iii) restrain the enforcement of or compliance with any legislation or other
governmental enactment, rule or order that may be unconstitutional or otherwise
invalid, if, in the sole opinion of Lender, the enforcement of or compliance
with such enactment, rule or order might impair the security hereunder or be
prejudicial to Lender's interest.

ARTICLE V
MISCELLANEOUS

    Section 5.1  Binding Effect; Survival; Number; Gender.  This Mortgage shall
be binding on and inure to the benefit of the parties hereto, and their
respective heirs, legal representatives, successors and assigns. All agreements,
representations and warranties contained herein or otherwise heretofore made by
Borrower to Lender shall survive the execution, delivery and foreclosure hereof.
The singular of all terms used herein shall include the plural, the plural shall
include the singular, and the use of any gender herein shall include all other
genders, where the context so requires or permits.

    Section 5.2  Severability.  The unenforceability or invalidity of any
provision of this Mortgage as to any person or circumstance shall not render
that provision unenforceable or invalid as to any other person or circumstance.

    Section 5.3  Notices.  Any notice or other communication to any party in
connection with this Mortgage shall be in writing and shall be sent by manual
delivery, telegram, telex, facsimile transmission, overnight courier or United
States mail (postage prepaid) addressed to such party at the address specified
below, or at such other address as such party shall have specified to the other
party hereto in writing. All periods of notice shall be measured from the date
of delivery thereof if manually delivered, from the date of sending thereof if
sent by telegram, telex or facsimile transmission, from the first Business Day
(as defined in the Loan Agreement) after the date of sending if sent by
overnight courier, or from four days

13

--------------------------------------------------------------------------------

after the date of mailing if mailed. Notices shall be given to or made upon the
respective parties hereto at their respective addresses set forth below:

If to Borrower:   REUTER MANUFACTURING, INC.
410 - 11th Avenue South
Hopkins, Minnesota 55343  
If to Lender:  
   
U.S. Bank National Association
U.S. Bank Place
Minneapolis, Minnesota 55402

Either party may change its address for notices by a notice given not less than
five (5) Business Days prior to the effective date of the change.

    Section 5.4  Applicable Law.  This Mortgage and the other Loan Documents
shall be construed and enforceable in accordance with, and be governed by, the
laws of the State of Minnesota, without giving effect to conflict of laws or
principles thereof, but giving effect to federal laws of the United States
applicable to national banks. Whenever possible, each provision of this Mortgage
and any other statement, instrument or transaction contemplated hereby or
relating hereto, shall be interpreted in such manner as to be effective and
valid under such applicable law, but, if any provision of this Mortgage or any
other statement, instrument or transaction contemplated hereby or relating
hereto shall be held to be prohibited or invalid under such applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Mortgage or any other statement, instrument or
transaction contemplated hereby or relating hereto.

    Section 5.5  Waiver of Jury Trial.  Borrower and Lender each irrevocably
waives any and all right to trial by jury in any legal proceeding arising out of
or relating to this Mortgage or any of the other Loan Documents or the
transactions contemplated hereby or thereby.

    Section 5.6  Effect.  This Mortgage is in addition and not in substitution
for any other guarantees, covenants, obligations or other rights now or
hereafter held by Lender from any other person or entity in connection with the
Obligations.

    Section 5.7  Assignability.  Lender shall have the right to assign this
Mortgage, in whole or in part, or sell participation interests herein, to any
person obtaining an interest in the Obligations.

    Section 5.8  Headings.  Headings of the Sections of this Mortgage are
inserted for convenience only and shall not be deemed to constitute a part
hereof.

14

--------------------------------------------------------------------------------

    Section 5.9  Fixture Filing.  This instrument shall be deemed to be a
Fixture Filing within the meaning of the Minnesota Uniform Commercial Code, and
for such purpose, the following information is given:

(a)   Name and address of Debtor:   REUTER MANUFACTURING, INC.
410 - 11th Avenue South
Hopkins, Minnesota 55343
Federal Tax I.D. No.: 41-0780999  
(b)  
   
Name and address of Secured Party:  
   
U.S. BANK NATIONAL ASSOCIATION
U.S. Bank Place
Minneapolis, Minnesota 55402  
(c)  
   
Description of the types (or items) of property covered by this Fixture Filing:
 
   
See granting clause on pages 2 and 3 hereof.  
(d)  
   
Description of real estate to which the collateral is attached or upon which it
is or will be located:  
   
See Exhibit A hereto.  
   
   
   
   
 

Some of the above-described collateral is or is to become fixtures upon the
above-described real estate, and this Fixture Filing is to be filed for record
in the public real estate records.

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

15

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, Borrower has executed this Mortgage as of the date first
written above.

    REUTER MANUFACTURING, INC.  
   
   
By:  
   
/s/ Michael J. Tate

--------------------------------------------------------------------------------

 
   
   
Name:  
   
Michael J. Tate

--------------------------------------------------------------------------------

 
   
   
Title:  
   
President

--------------------------------------------------------------------------------

 
   
   
   
   
 

STATE OF MINNESOTA   )         )   ss. COUNTY OF HENNEPIN   )    

    The foregoing instrument was acknowledged before me this 10th day of
October, 2000, by Michael J. Tate, the President of REUTER MANUFACTURING, INC.,
a corporation organized under the laws of the State of Minnesota, on behalf of
the corporation.

    /s/ Pamela H. Voss

--------------------------------------------------------------------------------

Notary Public

16

--------------------------------------------------------------------------------





EXHIBIT A

Legal Description (Granting Clause A)

    Lot 3, Auditor's Subdivision Number 195, Hennepin County, Minnesota,
together with all that part of vacated 31/2 Street South lying between the
Easterly and Westerly boundary lines of said Lot 3 extended Northerly.


Permitted Encumbrances (Section 2.1)

1.Unpaid 1999 real estate taxes and installments of special assessments, plus
penalty and interest.

2.Real estate taxes and installments of special assessments for 2000 not yet due
and payable.

3.Drainage Ditch Easement recorded as Torrens Document No. 1396934.

4.Underground Utility Easement recorded as Torrens Document No. 890732.

5.Roadway and Utility Easement recorded with the County Recorder as Document
No. 6730545.

6.Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture
Financing Statement in the original principal amount of $2,400,000 recorded as
Document No. 2869161.

7.Financing Statement by and between Hydro Engineering International Inc., as
debtor, and R. A. Marsteller, as Collateral Agent, as secured party, recorded as
Document No. 3260211.

8.Second Mortgage, Security Agreement, Assignment of Leases and Rents and
Fixture Financing Statement in the original principal amount of $970,000.00
recorded as Document No. 3277844.

9.Third Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture
Financing Statement in the original principal amount of $2,325,000.00 recorded
as Document No. 3298708.

A-1

--------------------------------------------------------------------------------


EXHIBIT B

List of Personal Property (Granting Clause B)

    All fixtures, machinery, equipment and personal property now or hereafter
located on, in or under the land, hereafter described ("Land") and the
improvements constructed thereon ("Improvements") or which are necessary or
useful in connection with the functioning of the Land or Improvements for their
general intended purposes (but not to the extent primarily used in the operation
of Borrower's specific business) and which are owned by Borrower including any
construction and building materials stored on and to be included in the
Improvements plus any repairs, replacements, and betterments thereto and
proceeds and products thereof (the "Fixtures and Personal Property"); and all
rights of the Borrower with respect to tenants or occupants now or hereafter
occupying any part of the Land or Improvements, if any, whether oral or written,
including all leases and licenses and rights in connection therewith (the
"Leases"), and all rents, income, both from services and occupation, royalties,
revenues and payments, including prepayments and security deposits
(collectively, the "Rents"), which are now or hereafter due or to be paid in
connection with the Land, Improvements, Fixtures, or Personalty; and all general
intangibles of Borrower which relate to any of the Land, Improvements, Fixtures,
Personal Property or Leases as related to the functioning of the Land or
Improvements for their general intended purposes (but not to the extent
primarily used in the operation of Borrower's specific business), including
proceeds of insurance and condemnation or conveyance of the Land and
Improvements, accounts, trade names, contract rights, accounts receivable, and
bank accounts as related to the functioning of the Land or Improvements for
their general intended purposes (but not to the extent primarily used in the
operation of Borrower's specific business); and all after acquired property
similar to the property herein described and conveyed which may be subsequently
acquired by Borrower and used in connection with the Land, Improvements,
Fixtures, Personal Property, Leases or Rents as related to the functioning of
the Land or Improvements for their general intended purposes (but not to the
extent primarily used in the operation of Borrower's specific business); and all
cash and noncash proceeds and products of all of the foregoing property
("Proceeds").

B-1

--------------------------------------------------------------------------------


EXHIBIT C

(Insurance Requirements)

I.  PROPERTY INSURANCE

As to Improvements while under construction:

    An ORIGINAL (or evidence acceptable to Lender of) Builder's Risk "All-Risk",
Completed Value (Non-Reporting) Form POLICY naming Borrower as an insured, and
covering the interests of all contractors (of all tiers) in the Mortgaged
Property, reflecting coverage of 100% of the insurable replacement cost, and
written by a carrier approved by Lender with a current A.M. Best Company rating
of at least A:VII (which is authorized to do business in the State of
Minnesota), that includes:

•Lender's Loss Payable Endorsement naming U.S. Bank National Association as
Mortgagee

•30-day notice to Lender in the event of cancellation or non-renewal by either
party or material adverse change

•Replacement Cost Measure of Recovery

•Stipulated Value/Agreed Amount Endorsement (No Coinsurance)

•Coverage for Foundations, Off-site (Unscheduled and Temporary Locations),
Transit, Testing, Flood, Earthquake, Collapse, and Boiler and Machinery/
Mechanical and Electrical Breakdown, in such amounts as Lender and Borrower
mutually agree is appropriate

•Coverage for indirect loss exposures (customarily referred to as "soft cost"
exposures), "Contingent Liability from Operation of Building Laws" coverage,
"Demolition Costs" coverage, "Increased Cost of Construction" coverage, and
"Increased Time to Rebuild" coverage, with such additional limits for such
coverages as Lender may reasonably require

•Policy to permit partial occupancy

•No insurer subrogation action or recovery against any party whose interests are
covered under the policy

•Deductible not to exceed $5,000

•Coverage to become effective upon the date of the Notice to Proceed, the date
of site mobilization, or the start of any shipment of materials, machinery or
equipment to the site, whichever is earlier, and to remain in effect until
replaced by the permanent All Risk Property Insurance described below, or until
such other time as may be mutually agreed upon by Lender and Borrower

As to completed Improvements:

    An ORIGINAL (or evidence acceptable to Lender of) Special Form (or so-called
All Risk) Hazard Insurance POLICY naming Borrower as an insured, reflecting
coverage of 100% of the replacement cost, and written by a carrier approved by
Lender with a current A.M. Best Company rating of at least A:VII (which is
authorized to do business in the State of Minnesota), that includes:

•Lender's Loss Payable Endorsement naming U.S. Bank National Association as
Mortgagee

•30-day notice to Lender in the event of cancellation or non-renewal by either
party or material adverse change

•Replacement Cost Measure of Recovery

•Stipulated Value/Agreed Amount Endorsement (No Coinsurance)

•Boiler and Machinery Coverage (including business income, extra expense
coverage)

C-1

--------------------------------------------------------------------------------

•Flood Insurance

•One (1) year's business interruption, leasehold interest and/or rent loss
insurance in an amount acceptable to Lender

•Extra expense coverage in an amount acceptable to Lender

•"Contingent Liability from Operation of Building Laws" coverage, "Demolition
Costs" coverage, "Increased Cost of Construction" coverage, and "Increased Time
to Rebuild" Coverage, with such additional limits for such coverages as Lender
may reasonably require

•No exclusion for "Collapse"

•Deductible not to exceed $5,000

II.  LIABILITY INSURANCE

    An ORIGINAL (or evidence acceptable to Lender of) Commercial General
Liability Insurance POLICY (Insurance Services Offices policy form title) naming
Borrower as an insured, providing coverage on an "occurrence" rather than a
"claims made" basis, and written by a carrier approved by Lender with a
current A.M. Best Company rating of at least A:VII (which is authorized to do
business in the State of Minnesota), that includes:

•Combined general liability policy limit of at least $2,000,000.00 each
occurrence, applying to liability for Bodily Injury, Personal Injury and
Property Damage, which combined limit may be satisfied by the limit afforded
under the Commercial General Liability Policy, or by such Policy in combination
with the limits afforded by an Umbrella or Excess Liability Policy (or
policies); provided, that the coverage afforded under any such Umbrella or
Excess Liability Policy is at least as broad in all material respects as that
afforded by the underlying Commercial General Liability Policy

•Coverage for Bodily Injury, Property Damage, Personal Injury, Contractual
Liability, Independent Contractors and Products-Completed Operations Liability

•Automobile Liability insurance covering liability for Bodily Injury and
Property Damage arising out of the ownership, use, maintenance or operation of
all owned, nonowned and hired automobiles and other motor vehicles utilized by
Borrower in connection with the Mortgaged Property, which coverage may be
provided under a separate policy

•Dram shop coverage if liquor is sold or served at or in the Mortgaged Property,
which coverage may be provided under a separate policy

•Deductible not to exceed $5,000

•Additional Insured Endorsement naming U.S. Bank National Association and a
Severability of Interest provision

•30-day notice to Lender in the event of cancellation or non-renewal by either
party or material adverse change

III. WORKER'S COMPENSATION

    An ORIGINAL CERTIFICATE of Worker's Compensation coverage in the statutory
amount, naming Borrower as an insured, written by a carrier approved by Lender.

C-2

--------------------------------------------------------------------------------



QUICKLINKS

THIS INSTRUMENT WAS PREPARED BY, AND WHEN RECORDED SHOULD BE RETURNED TO: Dorsey
& Whitney LLP (RMH) Pillsbury Center South 220 South Sixth Street Minneapolis,
Minnesota 55402-1498



AMENDED, RESTATED, AND CONSOLIDATED MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF
LEASES AND RENTS AND FIXTURE FINANCING STATEMENT
A. LAND AND IMPROVEMENTS
B. FIXTURES AND PERSONAL PROPERTY
C. LEASES AND RENTS
D. GENERAL INTANGIBLES
E. AFTER ACQUIRED PROPERTY AND PROCEEDS
ARTICLE I AGREEMENTS
ARTICLE II REPRESENTATIONS AND WARRANTIES
ARTICLE III CASUALTY; CONDEMNATION
ARTICLE IV DEFAULTS AND REMEDIES
ARTICLE V MISCELLANEOUS
EXHIBIT A
Legal Description (Granting Clause A)
Permitted Encumbrances (Section 2.1)
EXHIBIT B
List of Personal Property (Granting Clause B)
EXHIBIT C
(Insurance Requirements)
